CRAVEN, P. J. This action for personal injuries resulted in a jury verdict for the defendant. Judgment was entered on the verdict and post-trial motions denied. This appeal follows. The only error suggested on this appeal relates to the alleged prejudicial nature of the argument of counsel for the defendant. We have taken with the case a motion to dismiss the appeal. This motion asserts the inadequateness of the record on appeal and of the abstract of record filed in this court. Both points are well taken. We will discuss only the insufficiency of the abstract.  The abstract contains only a portion of the closing argument of counsel for the defendant. It does not contain all of the argument nor does it contain any of the argument of counsel for the plaintiff. This is wholly inadequate to enable this court to pass upon the error urged. Department of Public Works and Buildings v. Anastoplo, 14 Ill2d 216, 151 NE2d 337 (1958); Rench v. Bevard, 29 Ill App2d 174, 173 NE2d 1 (3d Dist 1961).  There are other defects and insufficiencies in the abstract, the enumeration of which is unnecessary in this opinion. This court will hot search a record to reverse. Notwithstanding our preference to reach and decide issues on the merits as distinguished from a procedural disposition for noncompliance with rules, we can conceive of no reasonable alternative when the abstract is inadequate to present the single issue relied upon for reversal. The motion to dismiss the appeal is allowed and the appeal is dismissed. Appeal dismissed. SMITH and TRAPP, JJ., concur.